Citation Nr: 0112971	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  98-20 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for left ankle disability, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


REMAND

The veteran had active duty from October 1952 to April 1953.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, in which a 20 percent rating for a 
left ankle disorder, characterized as left ankle 
osteoarthritis, was confirmed and continued.  In an August 
1999 hearing officer's decision, a 20 percent rating was 
assigned for osteoarthritis of the left ankle with severe 
limitation of motion, and a 10 percent rating was assigned 
for osteoarthritis of the left ankle with pain, swelling, 
weakness and fatigue.  In August 2000, the RO determined that 
the latter characterization was clearly and unmistakably 
erroneous, and instead characterized that disorder as 
osteoarthritis of the left ankle with ankylosis of the tarsal 
joint.

The Board is unable to distinguish, for rating purposes, 
between left ankle limitation of motion, rated under 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5271, and left 
tarsal joint ankylosis, rated under Diagnostic Code 5272.  
Both refer to impairment of left ankle movement, and thereby 
constitute separate ratings for the same symptoms, in 
contravention of 38 C.F.R. § 4.14, which prohibits the 
"pyramiding" of symptoms for rating purposes.  The Board has, 
instead, characterized the issue on appeal as indicated on 
the first page of this decision, with that disorder currently 
rated as 30 percent disabling.  The Board notes that it is 
requesting that the RO review this matter in conjunction with 
the additional development requested herein.

During the pendency of this appeal there has been a 
significant change in the pertinent law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is 

applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In particular, it is noted that the 
veteran, at his personal hearing before the undersigned 
Acting Board Member in January 2001, indicated that he was 
currently receiving treatment at the New Orleans, Louisiana, 
VA Medical Center.  Medical records dated subsequent to 1999 
from that, or from any other medical facility, have not been 
sought by VA.  Such records would be helpful in ascertaining 
the severity of the veteran's left ankle disability, and need 
be obtained under the VCAA.

The Board also notes that the veteran was most recently 
accorded a VA examination for compensation purposes in June 
1999.  This report does not set forth clinical findings with 
regard to any functional impairment that may result from his 
left ankle disability.  Moreover, the report of a 
contemporaneous examination, whereby current findings are 
presented, would be of significant probative value.


In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left 
ankle disability since 1998.  After 
securing any necessary releases, the RO 
should obtain these records.

2.  The veteran should be afforded a VA 
orthopedic examination of his left ankle, 
in order to ascertain the current degree 
of impairment resulting therefrom.  The 
examiner should identify all ranges of 
left ankle motion, in degrees, and 
compare such motion, in degrees, to full 
or normal ankle movement.  The examiner 
should also present findings as to any 
functional impairment resulting from less 
movement than normal, more movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, instability, 
interference with standing, interference 
with sitting, and/or interference with 
weight-bearing.  

All tests indicated are to be 
accomplished at this time, and all 
findings, and the reasons therefor, 
should be set forth in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims folder 
should be made available to the examiner 
for review before the examination, and 
the examiner is to indicate on the 
examination report that review of the 
folder was accomplished prior to his or 
her examination of the veteran.


3.  Thereafter, the RO should review the 
claim, and determine whether an increased 
rating for the veteran's left ankle 
disability can now be granted.  In 
undertaking this review, the RO should 
apply all appropriate rating criteria, 
but should do so in accordance with the 
provisions of 38 C.F.R. § 4.14 (2000), 
which prohibits the evaluation of the 
same disability under various diagnoses 
("pyramiding").  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further review, 
as warranted.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is advised that failure to report for a scheduled 
VA examination without demonstrated good cause can result in 
adverse action as to his claim, to include, with regard to 
claims for increased disability ratings, the denial thereof.  
38 C.F.R. § 3.65 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





